        Case 21-60006-lkg        Doc 15        Filed 03/26/21    Page 1 of 3




             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE SOUTHERN DISTRICT OF ILLINOIS



In re: Herbert L. Lyttle and                    Case No. 21-60006
       Ellen S. Lyttle,
                                                Chapter No. 7

       Debtors.                                 Judge Laura K. Grandy



CERTIFICATION OF RYAN GALLOWAY IN SUPPORT OF ESTIMATED
            ITEMIZATION OF WORK COMPLETED

1.     Pursuant to the Court's Order, I submit this certification in support of an itemization

       of work performed by UpRight Law in this case to date.

2.     I am Associate General Counsel and Vice President of Legal Delivery with Deighan

       Law LLC, and Illinois Limited Liability Company doing business as UpRight Law

       LLC in the State of Illinois, a national consumer bankruptcy law firm headquartered

        in Chicago, Illinois. I have personal knowledge of the electronic record system

       used by UpRight Law.

3.      I am an attorney licensed to practice law in Illinois.

4.      I have personal knowledge of the facts set forth in this Certification or I have

        obtained information about those facts from other UpRight Law staff and if called

        to testify, I could competently testify to such facts.

5.      The attached estimated itemization is a statement of work that was prepared based

        on records from the electronic record system used by UpRight Law and the records

        of UpRight Law partner James Ford relating to work in this case. See Exhibit A.




                                           1
      Case 21-60006-lkg          Doc 15        Filed 03/26/21   Page 2 of 3




      This was a flat fee case and therefore some of these itemizations include estimates

      of time for some events.

6.    The Attorney-Client Legal Services Agreement provides for a flat fee but that the

      rate for additional services is $395.00 per hour for attorney time and $125.00 for

      paraprofessional time.

7.    James Ford is an UpRight Law Partner attorney who has been licensed to practice

      law in Illinois since November 3, 1978. He is a partner attorney with UpRight Law.

      He has a J.D. from Washington University School of Law. He has a B.A. from

      Southern Illinois University.

8.    Francesca Ragucci was a Senior Client Consultant. She studied Finance at the

      University of Illinois at Chicago.

9.    Bryan Spurgeon is an Associate Attorney at Upright Law. He has a J.D. from De

      Paul University College of Law. He has a B.A. from Florida State University. He

      has been licensed to practice law in Illinois since November 9, 2017.

10.   John McComb is with Partner Relations. He has worked for UpRight Law since

      August of 2018.      He has a B.A. from the University of Illinois at Urbana

      Champaign. He served in the United States Marine Corps from 2013 until 20_17.

11.   Rachel Williams is an Associate Attorney. She has a J.D. from Thomas M. Cooley

      School of Law. She has a B.A. from Marquette University. She has been licensed

      to practice law in Wisconsin since April 26, 2013.

12.   Adrianna Bonney is a Customer Service Executive. She has a A.S. from Moraine

      Valley Community College.




                                           2
Case 21-60006-lkg   Doc 15   Filed 03/26/21   Page 3 of 3
